Citation Nr: 0001873	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-40 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an extension beyond December 31, 1994, of a 
temporary total rating for a period of post-operative 
convalescence under 38 C.F.R. § 4.30 (1999).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO) which denied 
the veteran's request for an extension beyond December 31, 
1994, of a temporary total rating for a period of post-
operative convalescence under 38 C.F.R. § 4.30.

The Board notes that the veteran has raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Since this matter has not as yet been adjudicated, and 
inasmuch as it is not inextricably intertwined with the issue 
now before the Board on appeal, it is referred to the RO for 
initial consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran underwent surgery on his service-connected 
left foot on November 29, 1994.

3.  He was assigned a temporary total disability rating under 
38 C.F.R. § 4.30 from November 29 through December 31, 1994.

4.  The evidence of record does not demonstrate that the 
veteran's left foot surgery required continued convalescence 
beyond December 31, 1994, or that it resulted in severe 
postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of crutches 
(regular weight bearing prohibited) beyond December 31, 1994.


CONCLUSION OF LAW

The criteria for an extension beyond December 31, 1994, of a 
temporary total convalescence rating following surgery for a 
service-connected left foot disability have not been met.  38 
U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record shows that in April 1981 the RO 
granted service connection for bilateral hallux valgus and 
assigned an initial, combined 10 percent disability rating 
under 5299-5277.  In February 1983, following a subsequent 
claim for an increased rating, the RO assigned separate 10 
percent disability ratings for each foot, pursuant to 
Diagnostic Code 5280.  Under Diagnostic Code 5280, the 
maximum disability rating of 10 percent is in order when the 
hallux valgus is severe, if equivalent to amputation of the 
great toe, or when the hallux valgus is operated on with 
resection of the metatarsal head.  Notwithstanding several 
subsequent periods of temporary total evaluations pursuant to 
38 C.F.R. § 4.30, the separate 10 percent disability ratings 
have remained in effect to the present time.

On November 29, 1994, the veteran was hospitalized after he 
complained of a painful left second hammertoe with neuroma-
like symptoms in the second interspace.  It was noted that he 
had received no relief from injections into the second 
interspace or padding and strapping; as such, he opted for 
surgical correction.  Under local anesthesia, the veteran 
underwent arthroplasty of the left second toe and nerve 
entrapment of the second interdigital nerve.  The surgical 
report shows that the wound was then dressed with gauze and a 
post-operative shoe.  No complications were noted.  He was 
discharged on November 30, 1994.  



Subsequent VA outpatient records show that on follow-up 
examination on December 5, 1994, the veteran was noted to be 
doing well and without complaints.  On examination later that 
month, he indicated that he was without pain and had been 
keeping off his left foot.  Physical examination showed no 
pain on motion.  The surgical wound was healing well and the 
sutures were removed.  

On follow-up examination on January 9, 1995, he again denied 
pain, but indicated that he still noticed some swelling in 
the area.  Physical examination showed minimal swelling 
without pain along the incision site.  The assessment was 
status post second left arthroplasty healing.  The veteran's 
nails were reduced and debrided.  

On March 23, 1995, the veteran complained of pain in the 
third toe with ambulation.  It was noted that he had been 
wearing Buttress pads since the surgery with some relief.  
Physical examination showed that the surgical scar was well 
healed and there was no pain to palpation or on range of 
motion.  The assessment was status post surgery of the left 
second toe with possible paresthesias of the third digit.  
The veteran was provided a new Buttress pad and advised to 
return in one month.

In March 1995 the RO granted a temporary total rating for 
convalescence under 38 C.F.R. § 4.30 from November 29, 1994 
to December 31, 1991.  

In April 1995 the veteran requested an extension of his 
temporary total rating, stating that "I need time to 
convalescence from 1-1-95 to 3-31-95.  My left foot hurt to 
walk and stand on."  In support of his claim, he submitted 
an August 1995 handwritten letter on stationery from the VA 
Medical Center, in which an individual (presumably a VA 
medical professional) indicated that "[The veteran] had 
surgery on 11/29/94 on his left foot.  He is still having 
some pain.  Please increase his stay in the convalescent 
facility till 10/1/95."  

The RO thereafter obtained additional VA outpatient treatment 
records for the period of March 1995 to January 1997.  These 
records show that on March 28, 1995, the veteran was seen for 
a wart on his finger.  No complaints or abnormalities 
regarding his left foot were recorded.  The following month, 
he was seen on follow-up.  He denied specific complaints and 
stated that he exercised regularly.  The remaining treatment 
records through January 1997 are negative for complaints or 
abnormalities pertaining to the left foot.

The veteran underwent VA medical examination in March 1997 at 
which he reported that he had developed problems with his 
feet in service due to ill-fitting boots.  Since that time, 
he indicated that he had undergone multiple surgeries on his 
feet.  Physical examination showed multiple well-healed 
dorsal incisions.  There were no signs of any infections or 
significant inflammation.  When standing, the veteran had 
mild plano valgus deformity of the feet.  He was able to heel 
and toe walk with some discomfort.  The impressions included 
status post multiple foot surgeries with an attempt at 
reestablishing the arcade of the forefoot.  The examiner 
concluded that the veteran was able to continue working with 
appropriate shoes.  

Criteria

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (1999).  

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:  

(1) surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § (a)(1)); 

(2) surgery with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § (a)(2)); or immobilization 
by cast, without surgery, of one major joint or more (38 
C.F.R. § 4.30(a)(3)).  

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six months, may be made only under 
38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an extension of a temporary total 
disability rating based on convalescence beyond December 31, 
1994, is well grounded.  It is in essence a claim for 
continuation of a total evaluation based on a contention of a 
higher level of impairment of a service-connected disability, 
not unlike the standard claim for an increased evaluation for 
a service-connected disability.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  


The veteran's assertions concerning the severity of his 
service-connected left foot disability for the period of time 
in question (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for 
extension of a temporary total convalescence evaluation is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
for an extension of a temporary total rating under 38 C.F.R. 
§ 4.30 beyond December 31, 1994, for convalescence following 
surgery.  Although the veteran claims that he continued to 
experience left foot symptomatology after that date, it does 
not show that he required continued convalescence due to 
post-operative residuals, that he experienced severe 
postoperative residuals (such as unhealed surgical wounds, 
house confinement, or the necessity for continued use of 
crutches), or that he required continued immobilization by 
cast.  

Rather, the medical evidence clearly shows that his surgical 
wounds healed well and that he had been using Buttress pads 
since the surgery.  There is no evidence that the veteran was 
confined to his house (as he apparently came for outpatient 
follow-up examinations shortly after surgery), nor did he 
require continued immobilization of the joint as evidenced by 
treatment records showing full range of motion with no pain.  

The Board notes the veteran's contentions that additional 
convalescence was required because he continued to experience 
pain in his left foot while walking or standing.  
Likewise, the Board has considered the August 1995 letter 
from the VAMC indicating that the veteran was still having 
some pain.  However, the total rating for convalescence, as 
specified above, is warranted while recovery is ongoing for 
surgical residuals only, such as incompletely healed surgical 
wounds, casting, or joint immobilization needed for surgical 
recovery.  Thereafter, a schedular rating is reassigned 
following such recovery to cover the level of disability, 
even worsening disability.  A total rating based on 
convalescence is not appropriate simply on the basis that the 
underlying disability continues to be symptomatic (or becomes 
worse) following the surgery.  The appropriate schedular 
rating is intended to cover this situation.

In this case, the follow-up outpatient treatment records 
clearly show that the veteran had no significant surgical 
residuals beyond December 31, 1994.  Again, his surgical 
wounds healed well and there is no indication that he 
required crutches or immobilization as of January 1995.  This 
conclusion is strengthened by the VA outpatient treatment 
records which are entirely silent for indications of left 
foot complaints beyond March 1995.  

In summary, the medical evidence since December 31, 1994 does 
not demonstrate that the veteran's left foot surgery required 
continued convalescence or that it resulted in severe 
postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of crutches.  
Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for extension of a 
temporary total rating under the provisions of 38 C.F.R. 4.30 
beyond December 31, 1994.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
extension of a temporary total evaluation based on 
convalescence beyond December 31, 1994.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an extension beyond December 31, 1994 of a 
temporary total rating for a period of post-operative 
convalescence under 38 C.F.R. § 4.30 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

